


109 HR 5464 IH: Veterans Identity Protection

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5464
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mrs. Blackburn (for
			 herself, Mr. Simmons,
			 Mrs. Miller of Michigan,
			 Mr. McCotter,
			 Mr. Pickering,
			 Mr. Carter,
			 Mr. Bishop of Georgia,
			 Mr. Boustany,
			 Mr. Souder,
			 Mr. Foley,
			 Mr. Mack, Mr. Hensarling, Mr.
			 Wilson of South Carolina, Mr.
			 Chocola, Mr. Rogers of
			 Alabama, Ms. Harris,
			 Mrs. Bono,
			 Mrs. Musgrave,
			 Mr. Wamp, Mr. Gingrey, Mr.
			 Doolittle, Mr. Goode,
			 Mr. Price of Georgia,
			 Mr. Shays,
			 Mr. Jones of North Carolina,
			 Mr. Poe, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To improve information security for veterans, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Identity Protection
			 Act.
		2.Required availability
			 of free credit reports and credit monitoring to veterans
			(a)Required
			 notificationNot later than
			 60 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall provide to each veteran described in subsection (b) a notice in
			 writing. The notice shall—
				(1)inform the veteran that information about
			 the veteran was included in the data of the Department of Veterans Affairs that
			 was stolen from the home of a Department of Veterans Affairs employee around
			 May 22, 2006;
				(2)inform the veteran
			 of the nature of the breach of confidentiality of personal records that are
			 held by the Department of Veterans Affairs, as required by section 5901 of
			 title 38, United States Code; and
				(3)inform the veteran that the veteran (using
			 the form provided pursuant to subsection (c)) may request a free credit report
			 once every three months for the next year and free monitoring of the veteran’s
			 credit report for the next year.
				(b)Covered
			 veteransVeterans described
			 in this subsection are the veterans whose names or other personal identifying
			 information were part in the data of the Department of Veterans Affairs that
			 was stolen from the home of a Department of Veterans Affairs employee around
			 May 22, 2006.
			(c)Election form
			 for free credit reports and credit monitoringThe Secretary shall include with each
			 notification under subsection (a) a form (with a postage-paid return envelope)
			 by which the veteran receiving the notification my request a free credit report
			 once every three months for the next year and free monitoring of the veteran’s
			 credit report for the next year.
			(d)Agreements with
			 credit reporting agenciesThe
			 Secretary of Veterans Affairs shall enter into discussions with the three
			 principal credit reporting agencies and conclude such agreements as necessary
			 in order to implement elections made by veterans pursuant to subsection (c).
			 Any such agreement may include provisions for the Secretary to pay the expenses
			 of such a credit reporting agency for compliance with such elections.
			3.Implementation of
			 information security improvement recommendations
			(a)RequirementThe Secretary of Veterans Affairs shall, as
			 rapidly as feasible, fully implement each of the 16 Information Security
			 improvements recommended to the Secretary by the Inspector General of the
			 Department of Veterans Affairs in the Inspector General’s report on the March
			 2005 audit of the Department of Veterans Affairs Information Security
			 Program.
			(b)Penalty for
			 failure to implement
				(1)Fiscal year
			 2007If as of January 1, 2007, each of the Information Security
			 improvements referred to in subsection (a) is not fully implemented, then
			 effective as of that date, the amount of funds that may be obligated during
			 fiscal year 2007 for activities of the Office of the Secretary, within funds
			 available for that fiscal year for General Operating Expenses for the
			 Department of Veterans Affairs, may not exceed 90 percent of the amount
			 otherwise specified as available for such activities.
				(2)Subsequent
			 fiscal yearsIn any fiscal year after fiscal year 2007 for
			 which, as of January 1 of that fiscal year, each of the Information Security
			 improvements referred to in subsection (a) is not fully implemented, then
			 effective as of that date, the amount of funds that may be obligated during
			 that fiscal year for activities of the Office of the Secretary, within funds
			 available for that fiscal year for General Operating Expenses for the
			 Department of Veterans Affairs, may not exceed the percentage of the amount
			 otherwise specified as available for such activities that is the percentage
			 applicable under this subsection for the preceding fiscal year reduced by 10
			 percentage points.
				
